Hull, J.,
dissenting. I concur with the impeccable logic and strong dissent of the Chief Justice. As Victor Hugo said: “Greater than the tread of mighty armies is an idea whose time has come.” Histoire d’un Crime (1852). The theory on which the existing law is based is an aberration in negligence law and an affront to the memory of the five year old victim in this case.
Judges, like it or not, are part of society. As such, we cannot be blind to changing social mores. A national wave of revulsion has arisen against the frightful tragedies caused by drunken drivers. I take judicial notice of the efforts of MADD, SADD and RID, as well as certain determined Connecticut legislators, to curb such atrocities. The driver in this present case had consumed twelve bottles of beer and six shots of tequila at two bars before he lurched to his car to drive on the highway and snuff out an innocent life.
The continued existence of the present law is a blot on the social conscience and will, sooner or later, be corrected by this court. Why not now?